Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Remarks
This action is responsive to the Application filed on 11/29/2019.  Claims 1-20 are pending in the case.  Claims 1, 6, 19, and 20 are independent claims.

Claim Objections
Claims 10-13 are objected to because of the following informalities:  
Claim 10 recites “the device of any one of claim 6”, wherein “the device of claim 6” should be used instead;
Claim 11 recites “the device of any one of claim 7”, wherein “the device of claim 7” should be used instead;
Claim 12 recites “the device of any one of claim 8”, wherein “the device of claim 8” should be used instead;
Claim 13 recites “the device of any one of claim 9”, wherein “the device of claim 9” should be used instead;
Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 6, 9-10, 13-14, 16, and 19-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.

Independent claims 1, 6 and 20 are directed to a computer process of switching the desktop to a prompting page in response a user input operation, and displaying the prompting page interface based on the user input operation without significantly more.  This is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. The claim further recites additional element of “upon there is a prompting message to be displayed, dynamically displaying a first mark on a desktop”, which is a process that, under its broadest reasonable interpretation, that indicates a newly received message on the desktop interface. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.

Accordingly, the claim recites an abstract idea. The processor is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of displaying an incoming message indicator) such that it amounts no more than mere instructions to apply the exception using a generic computer component. The claim is directed to an abstract idea. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Thus the claim is not patent eligible.

Claims 9-10, 13-14, 16, and 19 merely recite other additional elements that define prompting message resource, when displaying/hiding the prompting message indication, the prompting message display duration, and a mobile phone hardware implementation that when looking at the elements as a combination does not add anything more than the elements analyzed individually. Therefore, these claims also do not amount to significantly more than the abstract idea itself. These claims are not patent eligible.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 6, 9-10, 13-14, 16, and 19-20 are rejected under AIA  35 U.S.C §102(a)(1) as being anticipated by Flynn et al. (US 20140149884 A1, hereinafter Flynn).

As to independent claims 1, 6, and 20, Flynn teaches a method for displaying a prompting message (Abstract, a method includes receiving, by a computing device of a first user, an indication of a message to the first user from a second user; Fig. 6A, 620 is the displayed prompting message), comprising: 
(Fig. 5C, paragraph [0056], a visual indicator 530 is added to interactive element 510, indicating that there is an unread message from the user associated with interactive element 510; the interactive element 510 with the visual indicator 530 is the first mark, which is dynamically updated when there is an unread message); 
after an input operation for the first mark is detected, switching the desktop to a prompting page (paragraph [0057], FIG. 6A illustrates an example user interface that is entered (e.g., from the screen in FIG. 5D) when the user of the smartphone selects (e.g., by tapping) interactive element 510; Fig. 6A is the prompting page; the first mark is the interactive element 510); and
displaying the prompting message on the prompting page (Fig. 5D, Fig. 6A, paragraph [0057], The user interface of FIG. 6A is a messaging application that shows, in messaging window 620, the last several messages between the user associated with interactive element 510 (John Doe) and the smartphone user).

As to independent claim 19, Price teaches a method for displaying a prompting mobile phone implementing the method of claim 1 (Abstract, a method includes receiving, by a computing device of a first user, an indication of a message to the first user from a second user; Fig. 6A which is a mobile screen display, 620 is the displayed prompting message), wherein the mobile phone comprises a display screen configured to display the prompting message on the prompting page to be viewable to a user without switching to each application, thereby simplifying user operation  (Fig. 5D, Fig. 6A, paragraph [0057], FIG. 6A illustrates an example user interface that is entered (e.g., from the screen in FIG. 5D) when the user of the smartphone selects (e.g., by tapping) interactive element 510. The user interface of FIG. 6A is a messaging application that shows, in messaging window 620, the last several messages between the user associated with interactive element 510 (John Doe) and the smartphone user, 620 is displayed when  user selects interactive element 510, user does not switch to messaging application); and wherein the mobile phone is configured to notify the user of the prompting message by displaying the first mark on the desktop without user intervention (Fig. 5C, paragraph [0056], a visual indicator 530 is added to interactive element 510, indicating that there is an unread message from the user associated with interactive element 510; the interactive element 510 with the visual indicator 530 is the first mark, which is dynamically updated when there is an unread message).

As to dependent claim 9, the rejection of claim 6 is incorporated. Flynn teaches the device of claim 6, wherein the prompting message comprises prompting messages for one or more applications (paragraph [0057], The user interface of FIG. 6A is a messaging application that shows, in messaging window 620, the last several messages between the user associated with interactive element 510 (John Doe) and the smartphone user).

As to dependent claim 10, the rejection of claim 6 is incorporated. Flynn teaches the device of any one of claim 6, wherein the processor is further configured to: 
(paragraph [0049], The interactive element may be displayed to the user within a pre-determined amount of time after the computing device receives the indication of information (e.g., within ten minutes, five minutes, one minute, thirty seconds, ten seconds, or real-time), and this pre-determined amount of time may, for example, depend on the type of information to be indicated (e.g., the type of message received), or the status of the computing device (e.g., online or in sleep mode); to display the interactive element which is the first mark within a period of time is the screen control strategy).

As to dependent claim 13, the rejection of claim 9 is incorporated. Flynn teaches the device of any one of claim 9, wherein the processor is further configured to: upon a state of dynamically displaying the first mark meets a dynamic display stopping condition under a screen control strategy, control stopping of dynamical displaying of the first mark (paragraph [0049], The interactive element may be displayed to the user within a pre-determined amount of time after the computing device receives the indication of information (e.g., within ten minutes, five minutes, one minute, thirty seconds, ten seconds, or real-time), and this pre-determined amount of time may, for example, depend on the type of information to be indicated (e.g., the type of message received), or the status of the computing device (e.g., online or in sleep mode); to display the interactive element which is the first mark within a period of time is the screen control strategy).

As to dependent claim 14, the rejection of claim 10 is incorporated. Flynn teaches the device of claim 10, wherein the processor is configured to, upon there is the prompting message to be displayed, control dynamical displaying of the first mark on the desktop at an interval of a preset duration according to a dynamic display triggering condition under the screen control strategy (paragraph [0049], The interactive element may be displayed to the user within a pre-determined amount of time after the computing device receives the indication of information (e.g., within ten minutes, five minutes, one minute, thirty seconds, ten seconds, or real-time), and this pre-determined amount of time may, for example, depend on the type of information to be indicated (e.g., the type of message received), or the status of the computing device (e.g., online or in sleep mode); to display the interactive element which is the first mark within a period of time is the screen control strategy).

As to dependent claim 16, the rejection of claim 6 is incorporated. Flynn teaches the device of claim 6, wherein the processor is further configured to: upon an event to be processed or a service situation update meeting a screen control strategy is detected, generate the prompting message to be displayed (paragraph [0057], FIG. 6A illustrates an example user interface that is entered (e.g., from the screen in FIG. 5D) when the user of the smartphone selects (e.g., by tapping) interactive element 510; Fig. 6A is the prompting page; the first mark is the interactive element 510).


Claim Rejections - 35 U.S.C. § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 2-4, 7, 11, 15, and 17 are rejected under AIA  35 U.S.C §103 as being unpatentable over Flynn et al. (S 20140149884 A1, hereinafter Flynn) in view of Price et al. (US 20070136686 A1, hereinafter Price).

As to dependent claims 2, and 7, the rejection of claim 1 is incorporated. Flynn does not teach the method of claim 1, wherein dynamically displaying the first mark on the desktop when there is the prompting message to be displayed comprises: upon there is the prompting message to be displayed, making an extension and contraction change to the first mark on the desktop in a predetermined direction.
Price teaches dynamically displaying the first mark on the desktop when there is the prompting message to be displayed comprises:
dynamically displaying the first mark on the desktop when there is the prompting message to be displayed comprises: upon there is the prompting message to be displayed, making an extension and contraction change to the first mark on the desktop in a predetermined direction (Fig. 2, Fig. 3, paragraph [0033], the popup message prompt 20 may include a drop down arrow 21, which when selected offers various queries 22 to the user 104, as shown in FIG. 3.  The user 104 is able to select from the various queries 22 what action should be taken with the awaiting pop-up window 25; the drop down arrow 21 is the first mark extends downward, where the downward direction is the predetermined direction to expand to display the list of queries 22).
Since Flynn teaches a method of displaying a prompting message, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate dynamically displaying the first mark on the desktop when there is the prompting message to be displayed comprises: dynamically displaying the first mark on the desktop when there is the prompting message to be displayed comprises: upon there is the prompting message to be displayed, making an extension and contraction change to the first mark on the desktop in a predetermined direction, as taught by Price, as the prior arts are in the same application field of user interface prompting message display, and Price further teaches displaying an extension arrow indicating further content to be selected . By incorporating Price into Flynn would expand the utility of Flynn’s system by allowing to select from the various queries 22 what action should be taken with the awaiting pop-up window 25 (Price, paragraph [0033]).

As to dependent claim 3, the rejection of claim 2 is incorporated. Flynn does not teach the method of claim 2, wherein the predetermined direction is: a first direction, which is a direction from the prompting page to the desktop; or, a second direction, which is a direction from the desktop to the prompting page.
(Fig. 5D, paragraph [0033], For example, the text in the pop-up window prompt 20 may say "New Pop-up window from Ed".  The popup message prompt 20 may include a drop down arrow 21; the drop down arrow 21 is the first mark extends downward, which is the direction to display the queries 22).
Since Flynn teaches a method of displaying a prompting message, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the predetermined direction is: a first direction, which is a direction from the prompting page to the desktop; or, a second direction, which is a direction from the desktop to the prompting page, as taught by Price, as the prior arts are in the same application field of user interface prompting message display, and Price further teaches displaying an extension arrow indicating further content to be selected . By incorporating Price into Flynn would expand the utility of Flynn’s system by allowing to select from the various queries 22 what action should be taken with the awaiting pop-up window 25 (Price, paragraph [0033]).

As to dependent claim 4, the rejection of claim 3 is incorporated. Price teaches the method of claim 3, wherein, when the extension and contraction change is made to the first mark in the first direction, the first mark is displayed at an edge position of the desktop or in a middle region of the desktop (Fig. 5D, paragraph [0056], the interactive element 510 with visual indicator 530 is displayed on the edge of the mobile phone desktop display).

As to dependent claim 11, the rejection of claim 7 is incorporated. Flynn teaches the device of any one of claim 7, wherein the processor is further configured to: upon a state of dynamically displaying the first mark meets a dynamic display stopping condition under a screen control strategy, control stopping of dynamical displaying of the first mark (paragraph [0049], The interactive element may be displayed to the user within a pre-determined amount of time after the computing device receives the indication of information (e.g., within ten minutes, five minutes, one minute, thirty seconds, ten seconds, or real-time), and this pre-determined amount of time may, for example, depend on the type of information to be indicated (e.g., the type of message received), or the status of the computing device (e.g., online or in sleep mode); to display the interactive element which is the first mark within a period of time is the screen control strategy).

As to dependent claim 15, the rejection of claim 11 is incorporated. Flynn teaches the device of claim 11, wherein the processor is configured to, upon there is the prompting message to be displayed, control dynamical displaying of the first mark on the desktop at an interval of a preset duration according to a dynamic display triggering condition under the screen control strategy (paragraph [0049], The interactive element may be displayed to the user within a pre-determined amount of time after the computing device receives the indication of information (e.g., within ten minutes, five minutes, one minute, thirty seconds, ten seconds, or real-time), and this pre-determined amount of time may, for example, depend on the type of information to be indicated (e.g., the type of message received), or the status of the computing device (e.g., online or in sleep mode); to display the interactive element which is the first mark within a period of time is the screen control strategy).

As to dependent claim 17, the rejection of claim 7 is incorporated. Flynn teaches the device of claim 7, wherein the processor is further configured to: upon an event to be processed or a service situation update meeting a screen control strategy is detected, generate the prompting message to be displayed (paragraph [0057], FIG. 6A illustrates an example user interface that is entered (e.g., from the screen in FIG. 5D) when the user of the smartphone selects (e.g., by tapping) interactive element 510; Fig. 6A is the prompting page; user selecting the interactive element 510 is the event processed).

Claims 5, 8, 12, and 18 are rejected under AIA  35 U.S.C §103 as being unpatentable over Flynn et al. (S 20140149884 A1, hereinafter Flynn) in view of Price et al. (US 20070136686 A1, hereinafter Price) and in view of Cranfill et al. (US 20130332886 A1, hereinafter Cranfill).

As to dependent claims 5, and 8, the rejection of claim 1 is incorporated. Flynn teaches the method of claim 1, further comprising: upon there is prompting message to be displayed, update the first mark Fig. 5C, paragraph [0056], a visual indicator 530 is added to interactive element 510, indicating that there is an unread message from the user associated with interactive element 510; the interactive element 510 with the visual indicator 530 is the first mark, which is dynamically updated when there is an unread message).
Flynn/Price does not teach:
upon there is no update to be displayed, statically displaying a second mark on the desktop.
	Cranfill teaches upon there is no update to be displayed, statically displaying a second mark on the desktop (paragraph [0115], in FIG. 8A, the left most page indicator may be a "star" shape (not shown) to indicate that the page shown contains an icon for a recently installed application (e.g., Find iPhone icon 80) displayed on user interface 800; the page dot without modification is the second mark when there is no update on the current desktop page).
Since Flynn/Price teaches a method of displaying a prompting message, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the predetermined direction is: a first direction, which is a direction from the prompting page to the desktop; or, a second direction, which is a direction from the desktop to the prompting page, as taught by Cranfill, as the prior arts are in the same application field of user interface prompting message display, and Cranfill further teaches display page dot differently based on desktop change . By incorporating Cranfill into Flynn/Price would expand the utility of Flynn/Price’s system by allowing to indicate that a page has an icon for a recently downloaded application on the page (Cranfill, paragraph [0115]).

claim 12, the rejection of claim 8 is incorporated. Flynn teaches the device of any one of claim 8, wherein the processor is further configured to: upon a state of dynamically displaying the first mark meets a dynamic display stopping condition under a screen control strategy, control stopping of dynamical displaying of the first mark (paragraph [0049], The interactive element may be displayed to the user within a pre-determined amount of time after the computing device receives the indication of information (e.g., within ten minutes, five minutes, one minute, thirty seconds, ten seconds, or real-time), and this pre-determined amount of time may, for example, depend on the type of information to be indicated (e.g., the type of message received), or the status of the computing device (e.g., online or in sleep mode); to display the interactive element which is the first mark within a period of time is the screen control strategy).

As to dependent claim 18, the rejection of claim 8 is incorporated. Flynn teaches the device of claim 8, wherein the processor is further configured to: upon an event to be processed or a service situation update meeting a screen control strategy is detected, generate the prompting message to be displayed (paragraph [0057], FIG. 6A illustrates an example user interface that is entered (e.g., from the screen in FIG. 5D) when the user of the smartphone selects (e.g., by tapping) interactive element 510; Fig. 6A is the prompting page; the first mark is the interactive element 510).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicants’ disclosure.  Applicants are required under 37 C.F.R. § 1.111(c) to consider these references fully when responding to this action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QI WAN whose telephone number is (571)272-6445.  The examiner can normally be reached on Work from 7am-4:30pm Monday to Thursday, 1st Friday 7am-4pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer TO can be reached on (571)272-7212.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Q.W/Examiner, Art Unit 2143                                                                                                                                                                                                        
/JENNIFER N TO/Supervisory Patent Examiner, Art Unit 2143